DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Response to Amendments/Arguments
Amendments made to specification and to claims 1, 4, 10, 12 and 16, the cancelation of claims 8, 13, 15, 17 and 22, as well as the addition of claim 24, as filed on July 20, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claims 1,12 and 16 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Ueda (US20120329236) and Ha et al. (US20120164846).
Regarding claim 1, Latchford discloses a method for lithography patterning (Fig. 2), comprising: providing a substrate (substrate 200, paragraph 0047 and Fig. 2A); forming a target layer over the substrate (layer 202, paragraph 0047 and Fig. 2A); and forming a patterning layer, wherein the forming the patterning layer, includes: forming a structure includes: depositing a first layer having an organic composition (amorphous carbon layer 204, paragraph 0048 and Fig. 2B); depositing a second layer including over 50 atomic percent of silicon (amorphous silicon layer 206, paragraph 0049 and Fig. 2B); and depositing a photosensitive layer on the second layer (resist layer 208, paragraph 0050 and Fig. 2B).  Latchford is silent about wherein the depositing the first layer and the depositing the second layer are performed in-situ and the structure formed having a continuous variation in carbon (C) to silicon (Si) ratio from the first layer to the second layer.  However, Latchford discloses that the first layer is deposited by a chemical vapor deposition (CVD) process (paragraph 0040), and the second layer is an amorphous silicon (paragraph 0049).  In addition, Ueda teaches that an amorphous silicon may be formed by CVD process (paragraph 0099).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a CVD process, which is a known process for depositing the amorphous layer as taught by Ueda in the method of Latchford, in order to deposit the second layer, with a reasonable expectation of success.  Additionally, Ha teaches that multiple films can be formed continuously in a single reactor wherein films can be deposited by CVD and/or ALD, which has the advantages of forming multiple films without breaking a vacuum, without interruption as a timeline and without moving the substrate for a next step (paragraph 0046).  Therefore, it would be obvious for one of ordinary skills to deposit both layers in a single reactor with advantages as taught by Ha.  Because the first layer comprises carbon and the second layer comprises silicon, the deposition of the second layer, which is performed at elevated temperature (400 to 500oC as taught by Ueda, paragraph 0099), would results in a continuous variation in carbon (C) to silicon (Si) ratio from the first layer to the second layer due to diffusion of carbon across the interface.  It is well-known that diffusion occurs across solid-solid interface due to concentration gradient, as illustrated by Fig. 1(a) in the paper by Dayananda (Scripta Materialia, vol. 210, year 2022, 114430).  
Regarding claim 2, Latchford discloses wherein the target layer is an interlayer dielectric (ILD) layer formed over the substrate (paragraphs 0047 and 0053).  
Regarding claim 3, Latchford discloses patterning the photosensitive layer, wherein the patterning defines a metallization layer to be formed in the ILD layer (a damascene structure to form metal interconnect, paragraph 0053 and Figs. 2B-2E).
Regarding claim 5, Latchford discloses wherein the depositing the photosensitive layer is performed by spin-on coating (paragraph 0074).
Regarding claim 6, Latchford discloses wherein the depositing the second layer includes forming an amorphous silicon (a-Si) layer (paragraph 0049).
Regarding claim 7, Ueda discloses wherein the amorphous silicon layer is hydrogenated a-Si (paragraph 0099).
Regarding claim 9, Latchford discloses wherein the depositing the first layer includes depositing amorphous carbon (paragraph 0048).
Regarding claim 21, Latchford discloses wherein depositing the photosensitive layer includes depositing the photosensitive layer on a top surface of the second layer (paragraph 0050 and Fig. 2B). Latchford is silent about a silicon oxide layer being formed on a top surface of the second layer; however, a silicon oxide is inherently formed on an amorphous silicon surface when exposed to the atmosphere, as evidenced by Tumura et al. (US20020036289).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Ueda (US20120329236) and Ha et al. (US20120164846) as applied to claims 1 and 9 above, and further in view of Karve et al. (US20180090335).
Regarding claim 4, Latchford in view of Ueda and Ha is silent about wherein the depositing the second layer is performed by atomic layer deposition (ALD).  However, Latchford in view of Ueda discloses that the second layer is amorphous silicon deposited by CVD (Latchford, paragraph 0049; Ueda, paragraph 0099).  In addition, Karve teaches that an amorphous silicon film can be deposited by CVD and/or ALD (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to deposit the second layer in the method of Latchford in view of Ueda using an ALD process, which is a known equivalent process of CVD for depositing an amorphous silicon film as taught by Karve, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
 Regarding claim 10, Latchford in view of Ueda and Ha is silent about wherein the amorphous carbon is deposited by atomic layer deposition (ALD).  However, Latchford in view of Ueda discloses that the amorphous silicon is deposited by CVD (Latchford, paragraph 0049; Ueda, paragraph 0099).  In addition, Karve teaches that an amorphous silicon film can be deposited by CVD and/or ALD (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to deposit the second layer in the method of Latchford in view of Ueda using an ALD process, which is a known equivalent process of CVD for depositing an amorphous silicon film as taught by Karve, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Ueda (US20120329236) and Ha et al. (US20120164846) as applied to claim 1 above, and further in view of Silva et al. (Proc. SPIE, vol. 10583, year 2018, pages 105830V-1 to 105830V-15).
Regarding claim 11, Latchford is silent about depositing an adhesion layer between the second layer and the photosensitive layer.  However, Silva teaches that depositing an adhesion layer (a priming layer) between a silicon hardmask such as amorphous silicon (a-Si) and a photosensitive layer (resist) promotes resist adhesion (section 2.3, page 105830V-05).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to deposit an adhesion layer between the second layer and the photosensitive layer in the method of Latchford, in order to promote adhesion of the photosensitive layer to the second layer.  
Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (Proc. of SPIE, vol. 10146, year 2017, paper#1014607) in view of Meng et al. (12th IEEE International Conference on Solid-State and Integrated Circuit Technology (ICSICT), paper#978-1-4799-3282-5/14, pages 1-3, 2014) and Nakano et al. (JP2018098353, a machine-translated English version is used).
Regarding claim 12, Goldfarb discloses a method for lithography patterning (Fig. 1), comprising: depositing an organic bottom layer of a multi-layer patterning stack over a target layer (OPL layer reads on an organic bottom layer, the dielectric layer reads on a target layer, Fig. 1); forming a silicon-containing layer of the multi-layer patterning stack over the organic bottom layer using a deposition process providing of precursors delivered toward a surface of the organic bottom layer and chemically modifying the precursors to obtain the silicon-containing layer on the surface, wherein the silicon-containing layer has at least 50% silicon (amorphous CVD silicon, 2nd paragraph in section 2.2 and Fig. 1); forming a resist layer over the silicon-containing layer (EUV resist layer, Fig. 1); exposing a portion of the resist layer to a radiation to provide a patterned resist layer (Fig. 1); performing a first etching process, wherein the first etching process is selective to the silicon-containing layer, wherein the first etching process removes a portion of the silicon- containing layer uncovered by the patterned resist layer to expose a top surface of the organic bottom layer forming a patterned silicon-containing layer over the deposited organic bottom layer (Fig.1 and 2nd paragraph in section 2.2); after etching the portion of the silicon-containing layer, etching a portion of the organic bottom layer uncovered by the patterned silicon-containing layer to form a patterned organic bottom layer (Fig. 1); and using the patterned bottom organic layer to define a pattern in the target layer (Fig. 1). Goldfarb is silent about the patterned silicon-containing layer having tapered sidewalls.  However, Goldfarb discloses the etching process used to form the patterned silicon-containing layer is a reactive ion etch process (Fig. 1).  A reactive ion etch process commonly results in a tapered sidewall; for example, Meng discloses tapered sidewall in a patterned amorphous silicon (a-Si) layer formed using a reactive ion etch process (Fig. 3 and first paragraph on page 3).
Goldfarb in view of Meng is silent about performing a descum process before the first etching process.  However, Nakano teaches that a descum process is performed after a mask formation from a photoresist and before etching using the mask, in order to ensure the etching accuracy (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate a descum process before the first etching as taught by Nakano in the process of Goldfarb, in order to ensure the accuracy of the etching process.  Nakano is silent about wherein the descum process decreases a height of the patterned resist layer and etches an upper portion of the silicon-containing layer exposing a top surface of a lower portion of the silicon-containing layer.  However, Nakano discloses that the descum process is used to remove photoresist at the root of the mask pattern (paragraph 0003).  Because the photoresist at the root and at the top surface of the mask pattern are similar in chemical composition, the descum process also removes some of the photoresist at the top surface, resulting in decreasing a height of the patterned resist layer.  Nakano further discloses that the descum process is a plasma process (paragraph 0013).  It is well known that a plasma process will remove at least some of material exposed to the plasma, as evidenced by Xiao (section 9.2.3, Introduction to Semiconductor Manufacturing Technology, SPIE Press, 2012, ISBN 978-0-8194-9092-6, page 320).  Therefore, it is reasonable to expect that an upper portion of the silicon-containing layer is etched during the descum process to expose a top surface of a lower portion of the silicon-containing layer.   
Regarding claim 23, Goldfarb discloses wherein the etching the portion of the organic bottom layer includes removing the patterned resist layer, wherein during the using the patterned bottom organic layer to define the pattern in the target layer a top surface of the patterned silicon-containing layer is free from the patterned resist layer (Fig. 1).
Regarding claim 24, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (Proc. of SPIE, vol. 10146, year 2017, paper#10146-07) in view of Meng et al. (12th IEEE International Conference on Solid-State and Integrated Circuit Technology (ICSICT), paper#978-1-4799-3282-5/14, pages 1-3, 2014) and Nakano et al. (JP2018098353, a machine-translated English version is used) as applied to claim 12 above, and further in view of Raley et al. (US20170256395).
Regarding claim 14, Goldfarb is silent about trimming the patterned bottom organic layer prior to using the patterned bottom organic layer to define the pattern.  However, Gldfarb discloses that the bottom organic layer is OPL used as an etching mask (Fig. 1).  In addition, Raley teaches that a CD trimming process is performed on a mask comprising OPL in order to match CD width to target CD (paragraphs 0056-0057).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to trim the patterned bottom organic layer prior to using the patterned bottom organic layer to define the pattern in the method of Goldfarb, in order to match CD width to target CD as taught by Raley.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Nakano et al. (JP2018098353, a machine-translated English version is used).
Regarding claim 16, Latchford discloses a method of patterning a semiconductor device (abstract and paragraph 0054), the method comprising: depositing a carbon-containing layer over a substrate (amorphous carbon layer 204, paragraph 0048 and Fig. 2B); depositing an amorphous silicon layer directly on the carbon-containing layer (amorphous silicon layer 206, paragraph 0049 and Fig. 2B); spin coating a photosensitive layer over the amorphous silicon layer (resist layer 208, paragraph 0050 and Fig. 2B); and using a lithography process, patterning the photosensitive layer to provide a first opening and a first masking element of the photosensitive layer adjacent the opening (paragraph 0051 and Figs. 2B-2C); etching the amorphous silicon layer through the first opening (paragraph 0051 and Fig. 2D); using the etched amorphous silicon layer as a masking element during an etching of the deposited carbon-containing layer (paragraph 0051 and Fig. 2D).  
Latchford is silent about performing a descum process to alter a profile of the first masking element before the first etching process.  However, Nakano teaches that a descum process is performed after a mask formation from a photoresist and before etching using the mask, in order to ensure the etching accuracy (paragraph 0003).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate a descum process to alter a profile (removing mask footing) of the mask before the first etching as taught by Nakano in the process of Latchford, in order to ensure the accuracy of the etching process.
Latchford is silent about wherein during the etching of the deposited carbon-containing layer, the amorphous silicon layer getters at least one of oxygen or carbon.  However, Latchford discloses that the etching of the deposited carbon-containing layer uses an oxygen containing gas (paragraph 0051) and the amorphous silicon is exposed during the etching (paragraph 0051 and Fig. 2D).  An exposed amorphous silicon inherently getters oxygen, as evidenced by Lee et al. (paragraph 0003, JP2002075990, a machine-translated English version is used).  It is noted that claim 16 is directed to a method claim, and the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latchford et al. (US20020001778) in view of Nakano et al. (JP2018098353, a machine-translated English version is used) as applied to claim 16 above, in view of Ueda (US20120329236).
Regarding claim 18, Latchford is silent about wherein the depositing the amorphous silicon layer includes chemical vapor deposition, atomic layer deposition, or physical vapor deposition.  However, Ueda teaches that an amorphous silicon may be formed by plasma chemical vapor deposition (CVD) process (paragraph 0099).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a plasma CVD process, which is a known process for depositing the amorphous layer as taught by Ueda in the method of Latchford, in order to deposit the amorphous silicon layer, with a reasonable expectation of success.
Regarding claim 19, Latchford is silent about wherein the etching the amorphous silicon layer introduces atoms from an etching gas into the amorphous silicon layer to form a transformed silicon layer.  However, Latchford discloses that the etching the amorphous silicon layer is performed using an appropriate chemical etchant (paragraph 0051).  In addition, Ueda teaches that etching an amorphous silicon layer can be performed by introducing atoms from an etching gas into the amorphous silicon layer to form a transformed silicon layer (paragraph 0101).
Regarding claim 20, Ueda discloses wherein the introduced atoms are oxygen (paragraph 0101). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713